Citation Nr: 9931896	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970.

This appeal arises from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
PTSD.


FINDINGS OF FACT

1. The veteran has been diagnosed with PTSD.

2. He has indicated that he was exposed to non-combat 
stressors, which, so far, have not been verified.

3. Medical reports of record, presumed credible for the 
purposes of determining whether a claim is well grounded, 
provide a nexus between his PTSD and his claimed in-
service stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); Cohen v. Brown, 10 Vet. App. 128 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Affairs) (Court) issued a decision holding that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

With respect to a claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations of other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also Cohen, 
supra.  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did not engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence which corroborate the 
veteran's testimony or statements.  See Zarycki, 6 Vet. App. 
98; Doran v. Brown, 10 Vet. App. 283 (1994).

In this case, the record contains statements by the veteran 
indicating that he served in Vietnam aboard the USS Kitty 
Hawk from May 1968 to November 1969, and that his current 
PTSD is related to his experiences during this period of 
service.  It is noted that the DD214 does not reflects 4 
months of sea service.  Specifically, his reported 
experiences include observing a combat plane start, only to 
dislodge all of its fuel tanks by hitting the flight rim, 
causing flames to shoot sixty to eighty feet in the air.  
This accident reportedly resulted in two of his (unnamed) 
buddies being blown off deck.  The veteran also reported 
being involved in a violent confrontation with a shipmate, in 
which he failed to fight back.

With respect to the evidence of record, the veteran's service 
medical records indicate that in November 1969, he complained 
of headaches and nightmares about his own death, with trouble 
sleeping.  The examining physician noted a nervous condition 
and ulcers.  The following month, in December 1969, the 
veteran's examining physician stated that the veteran was 
"emotionally unstable" and should be discharged.

Post-service medical evidence shows that the veteran was seen 
by Dr. J. Lee for psychiatric problems from September 1995 to 
April 1996.  In February 1992, he was diagnosed with PTSD by 
Dr. B. Frank, who relied on the veteran's account of the 
aforementioned in-service stressors in making the diagnosis.  
He was diagnosed again with PTSD, based upon the same in-
service stressors, by Dr. A. Penalver in a June 1997 Miami 
VAMC examination.

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claims of 
service connection for PTSD are well grounded.  Specifically, 
the Board concludes that the medical records from the Miami 
VAMC and Dr. Frank, as discussed above, provide the necessary 
nexus between the veteran's current diagnosis of PTSD and his 
period of service, for the purpose of well grounding the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  However, as additional development 
is necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Because the veteran's alleged stressors include an aboard-
ship accident and fight, corroborative evidence is required.  
Although the claims folder includes the 1968 history 
submitted by the USS Kitty Hawk, the 1969 history is absent.  
It appears, however, that the veteran's service personnel 
records are complete.  It is not clear, however, the exact 
dates of service that the appellant had on board the Kitty 
Hawk.

In addition, at the VA examination of September 1997, the 
appellant reported that he had been receiving Social Security 
Administration (SSA) benefits, and that he last worked in 
1989.  It is unclear when the award of SSA benefits was made, 
and it is unclear what evidence was used in making the 
initial determination.

Therefore, in light of the foregoing, and in order to 
adjudicate fairly and fully the veteran's claims, the case is 
REMANDED to the RO for the following action:

1. With the information contained in the 
veteran's statements describing his in-
service stressors, the information 
contained in the veteran's personnel 
records, and the evidence of record, the 
RO should review the file and prepare a 
summary of the claimed stressors.  It 
should also be determined, to the extent 
possible, when exactly the appellant was 
on board the USS Kitty Hawk.  This 
summary and a copy of the veteran's DD 
214, and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), which should 
attempt to verify the veteran's claimed 
stressors, for the time he was actually 
on board ship.  This review is 
specifically requested to include a 
search for any situation or operational 
reports in 1969 pertaining to any 
incidents described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

2. The RO should, with the appellant's 
assistance as needed, attempt to obtain 
copies of any SSA decision made, and the 
records upon which such decision was 
predicated.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

3. Thereafter, the appellant should be 
scheduled for a VA psychiatric 
examination.  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  To the extent indicated, 
psychological testing should be 
undertaken.  The examiner(s), using 
confirmed stressors as evidenced by the 
file and identified by the RO, should 
detail whether there is acquired 
psychiatric pathology, specifically 
PTSD, present, and if so, whether it is 
reasonably related to service.  It 
should be indicated whether the in-
service psychiatric symptoms are of any 
significance in reaching this 
determination.

4. The appellant and his representative are 
notified that they may submit any 
additional argument or evidence desired 
on this issue while the case is 
undergoing remand development.

5. Thereafter, the RO should adjudicate de 
novo the issue of service connection for 
PTSD, in light of relevant decisions 
including Zarycki and Cohen, supra.  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims file.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.   As noted, the veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that 

have been remanded by the Board and by the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

